DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention of Group I in the reply filed on 6/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1 and 8, the phrase “a back barrier layer in the GaN layer, wherein the back barrier layer comprises Alumium Nitride (AlN)” lacks antecedent basis (i.e., the specification fails to show/teach this feature, it appears that the back barrier layer is formed underneath/below the GaN layer).
Re claim 6, the phrase “the first portion of the GaN layer” lacks antecedent basis.
Re claim 13, the phrase “the first portion of the GaN layer” lacks antecedent basis.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the back barrier layer in the GaN layer, wherein the back barrier layer comprises Alumium Nitride (AlN) (Re claims 1 and 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-10 and 12-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Chen et al., CN-107735863 A.
Re Claim 1, Chen et al. discloses a semiconductor device, comprising: a Gallium Nitride (GaN) layer 408a (i.e., fig. 4); a front barrier layer 410 (fig. 4) over the GaN layer; a source electrode 416, a drain electrode 420 and a gate electrode 418 (fig. 4) formed over the front barrier layer; a 2-Dimensional Electron Gas (2-DEG) in the GaN layer at a first interface between the GaN layer 408a and the front barrier layer 410 (fig. 4); and a back barrier layer 409 (fig. 4, i.e, AlN, intrinsic properties of the material) in the GaN layer 408a (due to 112 problems, i.e., formed under 408a and/or between 408a and 408b), wherein the back barrier layer comprises Aluminum Nitride (AlN).  

Re claim 2. The semiconductor device of claim 1, wherein the front barrier layer comprises Aluminum Gallium Nitride (AlxGa1-xN), and wherein 0≤x≤1 (fig. 4, i.e., GaN, AlN or AlGaN). 
 
Re claim 3. The semiconductor device of claim 1, wherein the back barrier layer 409 is located in the GaN layer 408a separated from the first interface by a first thickness of a first portion of the GaN layer (fig. 4).  

Re claim 5. The semiconductor device of claim 1, wherein a second thickness of the back barrier layer 409 (fig. 4) is in a range of 0.5 and 10 nanometers.  

Re claim 6. The semiconductor device of claim 1, wherein electrons in the 2-DEG in the GaN layer 408a at the first interface is blocked by a second interface between the first portion of the GaN layer 408a and the back barrier layer 409 (fig. 4). 
 
Re claim 8.  Chen et al. disclose a High Electron Mobility Transistor (HEMT), a Gallium Nitride (GaN) layer 408a (i.e., fig. 4); a front barrier layer 410 (fig. 4) over the GaN layer; a source electrode 416, a drain electrode 420 and a gate electrode 418 (fig. 4) formed over the front barrier layer; a 2-Dimensional Electron Gas (2-DEG) in the GaN layer at a first interface between the GaN layer 408a and the front barrier layer 410 (fig. 4); and a back barrier layer 409 (fig. 4, i.e, AlN, intrinsic properties of the material) in the GaN layer 408a (due to 112 problems, i.e., formed under 408a and/or between 408a and 408b), wherein the back barrier layer comprises Aluminum Nitride (AlN).  
 
Re claim 9.  The HEMT of claim 8, wherein the front barrier layer comprises Aluminum Gallium Nitride (AlxGa1-xN), and wherein 0≤x≤1 (fig. 4, i.e., GaN, AlN or AlGaN).  

Re claim 10.  The HEMT of claim 8, wherein the back barrier layer 409 is located in the GaN layer 408a separated from the first interface by a first thickness of a first portion of the GaN layer (fig. 4).  

Re claim 12. The HEMT of claim 8, wherein a second thickness of the back barrier layer 409 (fig. 4) is in a range of 0.5 and 10 nanometers. 
 
Re claim 13. The HEMT of claim 8, wherein electrons in the 2-DEG in the GaN layer 408a at the first interface is blocked by a second interface between the first portion of the GaN layer 408a and the back barrier layer 409 (fig. 4).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., CN-107735863 A.
Chen et al. disclose above; however, Chen does not explicitly show the instant claim thickness (Re claims 4, 7, 11 and 14).
The thickness range of claims 4, 7, 11 and 14 are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as thickness, temperature and concentration etc. would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed Acritical ranges and the applicant has the burden of proving such criticality....  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any thickness range suitable to the device of Chen et al. in order to optimize the process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893